DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-6, 8-10 and 12-16 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-6 and 8-10 in the reply filed on February 09, 2021 is acknowledged.  
The traversal is on the ground(s) that: (i) the “special technical feature” of both the process and the device, according to the present claims both include reaching the cracking temperature by mixing an amount of the cracking dispersion at a temperature below the cracking temperature of each of the hydrocarbon-based compound of the solid material in divided form, and an amount of inert liquid which is substantially free of solid material in divided form and of catalyst, the inert liquid being brought to a temperature below 360°C and above the cracking temperature of at least one hydrocarbon-based compound of the solid material in divided form; (ii) such feature is neither disclosed nor suggested in Spitzauer (U.S. Patent Publication No. 2009/0267349). This claimed special technical feature, among the other claimed features, make at least one contribution over the cited prior art, and at least for this reason, the restriction requirement is improper; and (iii) the “special technical feature” of both the process and the device according to the invention also comprises adding an amount of an oxygenated gaseous composition to said cracking dispersion at said cracking temperature.  See Remarks filed 02/09/2021, pages 7-8.

Group I, claim(s) 1-10, drawn to a process for producing energy products by catalytic cracking of a hydrocarbon solid material in the form of “a cracking dispersion” under the cracking conditions including cracking temperature and in the presence of oxygenated gaseous composition and hydrogen gas.
Group II, claim(s) 12-16, drawn to a device for producing energy products by catalytic cracking of a hydrocarbon-based solid material in the form of “a cracking dispersion” using a cracking chamber, wherein the cracking chamber comprises inlet conduits, means for mixing, an aperture(s), means for heating, a device for introducing gas or gases. 
The “special technical feature” which links Groups I and II is a catalytic cracking of “a cracking dispersion”, said cracking dispersion comprising: (i) a solid material in divided form containing at least one hydrocarbon-based compound; (ii) at least one catalytic cracking catalyst; (iii) at least one alkaline compound; and (iv) a liquid which is inert with respect to catalytic cracking for the catalytic cracking reaction, to production of hydrocarbons of lower molecular mass than the at least one hydrocarbon-based compound.  It is the examiner’s assessment that the presence of oxygenated gaseous composition and hydrogen gas is not a part of the “special technical feature” this is because a device for introducing gas or gases is not limited to a device for introducing oxygenated gaseous composition and hydrogen gas.  In fact, Spitzauer et al. (US 2009/0267349 A1) disclose the catalytic is conducted in the presence of gaseous material such as nitrogen (supplied from outside of a reactor through a transport mean), hydrocarbons, CO and/or H2 (paragraph [0062]).
Spitzauer et al. (US 2009/0267349 A1) discloses production processes that can include exposing a carbon-based material to liquid media to form hydrocarbon fuel (Abstract). Spitzauer et al. discloses a cracking dispersion, said dispersion comprising: (i) a carbon-based material in divided form containing at least one hydrocarbon-based compound; (ii) at least one catalytic cracking zeolite catalyst; (iii) at least one alkaline solution; and (iv) a liquid comprising lime material which is considered to be inert with respect to catalytic cracking for the catalytic cracking reaction to production of hydrocarbons of lower molecular mass than the at least one hydrocarbon-based compound (paragraphs [0024]-[0027]).  In addition, as set forth above, Spitzauer et al. (US 2009/0267349 A1) disclose the catalytic is conducted in the presence of various gaseous material (paragraph [0062]).
The cracking dispersion taught by Spitzauer et al. meets the “special technical feature”.  Since the “special technical feature” linking Groups I and II is disclosed by Spitzauer et al., the "special technical feature" lacks novelty or inventive step and does not make a contribution over the prior art. Therefore, no single general inventive concept exists and restriction is appropriate. 
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 12-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-6 and 8-10 are examinerd herein. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1-6 and 8-10 are objected to because of the following informalities:
In claims 2-6 and 8-10, the term “claim” is not to be treated as a proper noun, i.e., do not capitalize occurrences of the term “claim” where it appears within a sentence or claim recitation. Appropriate correction is required.
Claim 1 recites “Process for producing” in the preamble. It is respectfully suggested to amend the claim limitations to “A process for producing”. 
Claim 1 recites “the cracking” in line 18. It is respectfully suggested to amend the claim limitations to “the catalytic cracking” for consistent recitation of claim limitation. 
Claims 2-6 and 8-10 recite “Process according to” in the preamble. It is respectfully suggested to amend the claim limitations to “The process according to”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard(s) as the invention.

Claim 1 recites “the mixture” in line 15 which lacks an antecedent basis. 
Claim 1 recites “a coke formation temperature” in line 16. The limitation is considered indefinite for the following reason: One skilled in the art cannot figure out what the coke formation temperature is under the recited catalyst cracking reaction. 
Claims 2-6 and 8-10 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.
Claim 3 recites “liquid” in line 3. The limitation is considered indefinite for the following reason: One skilled in the art cannot figure out whether the “liquid” in line 3 refers to “a liquid” in claim 1-line 7 or “the inert liquid” in claim 1-line 14.
Claim 10 recites “the solid/liquid mixed composition” in lines 1-2 which lacks an antecedent basis.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al. (WO 2009/066251 A1, hereinafter “Molinari”), in view of Spitzauer et al. (US 2009/0267349 A1, hereinafter “Spitzauer”).
In regard to claim 1, Molinari discloses a method/an apparatus for treating waste materials (Abstract), wherein the waste materials comprises solid urban waste, exhausted oils, crude oil and biological masses, through catalytic restructuring of the molecules of the above-mentioned materials in a liquid synthetic fuel (paragraph [1]).
Molinari discloses an embodiment of a catalytic cracking of the waste materials (Fig. 1 and Fig.2; please refer to the description of the process in paragraphs [19] – [69]):
(i) Preparing a cracking dispersion comprising: (1) a carbon-based solid material in divided form containing at least one hydrocarbon-based compound from an insertion unit (6, Fig. 1; paragraphs [21]; [27]; [28]); (2) at least one catalytic cracking catalyst from a first tank (1, Fig. 1) (paragraph [21]); and (3) a liquid comprising neutralizing substance from a third tank (3, Fig. 1) (paragraph [21]); and (4) an operating fluid consists of a diathermal oil resistant to high temperatures (paragraph [23]).

(iii) The reaction is conducted in the presence of oxygen containing gas in the reaction tank (5, Fig. 1) with a concentration range of below 5% (paragraph [52]). The air is supplied to the reaction system through an auxiliary unit (60, Fig. 2) (paragraph [26]). The hydrogen donor such as tetraline and similar is supplied to the reaction tank (5, Fig. 1) to increase the features of the fuel liquid obtained (paragraph [21]).  The reaction mixture is mixed by a mixing apparatus (paragraph [15]). Since an amount of an oxygen containing gas is provided to the reaction mixture along with the hydrogen donor such as tetraline, it is reasonably expected that the oxygen and hydrogen gas in the mixture are capable of bringing about an exothermic reaction during cracking reaction. Molinari discloses the temperature of the waste materials mixture, of the catalyzing substance and of the neutralizing substance stabilizes at around 350 [Symbol font/0xB0]C with a pressure of about 1.05 bar. The catalyzing substance in particular triggers, inside the reactor unit, the chemical reactions that modify the molecules of the materials inserted. These reactions produce hydrocarbon gases and water vapour and can develop heat (paragraph [56]).  Molinari’s disclosure directs the cracking dispersion reaches a temperature below 360 [Symbol font/0xB0]C as recited. 
(iv) Separating the products in a distillation column (34, Fig. 1) (paragraph [58]) and in subsequent various separation devices such as a second vessel (39, Fig. 2), preferably a vertical centriguge, a separator device (31, Fig. 1), a distillation column (34, Fig. 2), a condenser device (37, Fig. 2), a decanter tank (57, Fig. 1), a water collection tank (42, Fig. 20), and a draining tank (43, Fig. 2) (paragraphs [57]-[59]).

Molinari does not explicitly discloses the cracking dispersion comprises at least one alkaline compound, and does not discloses the catalytic cracking reaction temperature range of 240 [Symbol font/0xB0]C to 340 [Symbol font/0xB0]C. 
Spitzauer discloses production processes that can include exposing a carbon-based material to liquid media to form hydrocarbon fuel (Abstract). Spitzauer discloses a cracking dispersion, said dispersion comprising: (i) a carbon-based material in divided form containing at least one hydrocarbon-based compound; (ii) at least one catalytic cracking zeolite catalyst; (iii) at least one alkaline solution; and (iv) a liquid comprising lime material which is considered to be inert with respect to catalytic cracking for the catalytic cracking reaction to production of hydrocarbons of lower molecular mass than the at least one hydrocarbon-based compound (paragraphs [0024]-[0027]). Spitzauer discloses catalytic cracking reaction range of at least 310 [Symbol font/0xB0]C (page 7, claim 16).  The catalytic cracking reaction temperature range of 240 [Symbol font/0xB0]C to 340 [Symbol font/0xB0]C as recited in obvious over Spitzauer’s disclosure of catalytic cracking reaction range of at least 310 [Symbol font/0xB0]C. See MPEP 2144.05.
It is noted that both the Molinari and Spitzauer references direct production processes that can include exposing a carbon-based material to liquid media to form hydrocarbon fuel. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Molinari to provide the cracking dispersion comprises at least one alkaline compound and the catalytic cracking reaction temperature range of at least 310 [Symbol font/0xB0]C as taught by Spitzauer, because the cracking dispersion comprises at least one alkaline compound and the catalytic cracking reaction temperature range of at least 310 [Symbol font/0xB0]C is a known, effective method production processes that can include exposing a carbon-based material to liquid media to form hydrocarbon fuel as taught by Spitzauer (paragraphs [0024]-[0027]; page 7, claim 16).  

Molinari discloses a carbon-based solid material in divided form containing at least one hydrocarbon-based compound from an insertion unit is provided to the reaction tank (5, Fig. 1) by means of a system of one or more valves with alternate opening (paragraphs [21]; [27]; [28]). The operating oil temperature in the reaction tank is increase up to about 180 [Symbol font/0xB0]C (paragraph [47]). This directs the solid material is divided in a liquid medium in a dispersion form.  Although Molinari does not explicitly discloses solid material in divided form having a moisture content of less than 10% in inert liquid, the claimed moisture content amount would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the catalytic cracking operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the feedstock as well as the nature of the hydrocarbon end-products. 

In regard to claims 3 and 4, Molinari discloses a continuous process scheme (see Fig. 1 and Fig. 2). Molinari discloses that, regarding the contacting of the reaction mixture with oxygen-containing atmosphere, it is important to consider that the materials to be treated have to be inserted in absence of air, making sure that the amount of oxygen in the reaction tank 5 does not exceed the safety limit threshold of 5%. With this aim the solid materials are introduced by the insertion unit 6 in absence of air thanks to the alternate-opening valves system and to the nitrogen controlled insertion (paragraph [52]).  This renders the limitation recited in claim 3 of claimed invention prima facie obvious.  Molinari discloses the operating oil temperature is increased up to about 180 [Symbol font/0xB0]C (paragraph [47]). The teachings of Molinari in combination of (i) the materials to be treated have to be inserted in absence of air, making sure that the amount of prima facie obvious.

In regard to claim 5, Molinari discloses the temperature of the waste materials mixture, of the catalyzing substance and of the neutralizing substance stabilizes at around 350 [Symbol font/0xB0]C with a pressure of about 1.05 bar (paragraph [56]). It is noted that the substance stabilizing temperature of at around 350 [Symbol font/0xB0]C is a temperature above the cracking temperature as recited. In light of teachings from Molinari, one skilled in the art would have a motivation and reasonable expectation of success to increase one of the reaction mixture including an inert liquid up to around 350 [Symbol font/0xB0]C since the temperature of the waste materials mixture, of the catalyzing substance and of the neutralizing substance stabilizes at around 350 [Symbol font/0xB0]C.

In regard to claim 6, Molinari discloses the reaction unit (20, Fig. 1) that comprises the reaction tank (5, Fig. 1) is equipped with suitable control and safety means, wherein the control and safety means monitor the amount of oxygen and nitrogen in the reaction tank and also control temperature and pressure inside each reactor (paragraphs [28]; [29]).  The control system also control intake of nitrogen and loading of the solid material from a remote site equipped with PLC thereby suitably arranged to control the apparatus (paragraph [27]). The teachings of Molinari renders the limitation recited in claim 6 of claimed invention prima facie obvious.
In regard to claim 8, Molinari, in view of Spitzauer, is silent regarding whether the catalytic cracking reaction produce cracking form. However, Molinari, in view of Spitzauer, 
Moreover, Molinari discloses a reactor members (22, Fig. 1) of the centrifugal type, a first and a second centrifugal reactor, connected to the reaction tank (5, Fig. 1) and located downstream of the reaction tank (5, Fig. 1) (paragraph [29]).  Molinari discloses various separation devices such as a second vessel (39, Fig. 2), preferably a vertical centriguge, a separator device (31, Fig. 1), a distillation column (34, Fig. 2), a condenser device (37, Fig. 2), a decanter tank (57, Fig. 1), a water collection tank (42, Fig. 20), and a draining tank (43, Fig. 2) (paragraphs [57]-[59]). Molinari’s disclosure, in its entirety, is reasonably interpreted to encompass the limitation cracking foam is subjected to a step of centrifugation via which separation is performed of a gaseous phase and of a solid/liquid mixed composition formed from a dispersion of solid matter obtained from the cracking in the inert liquid as recited.

In regard to claim 9, Molinari discloses various separation devices including a distillation column (34, Fig. 2), a condenser device (37, Fig. 2), and a decanter tank (57, Fig. 1) (paragraphs [57]-[59]) which directs a separation of gashouse components from the reaction products and separation of fuel products.

In regard to claim 10, Molinari discloses various separation devices such as a second vessel (39, Fig. 2), preferably a vertical centrifuge, a separator device (31, Fig. 1), a distillation Molinari discloses a recycle of diathermal oil (i.e., an inert liquid) separated from water and liquid fuel (paragraph [61]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772